Case: 21-30432     Document: 00516318781         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 13, 2022
                                  No. 21-30432
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Trenton J. Miller,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:19-CR-76-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Trenton J. Miller pleaded guilty, pursuant to a conditional plea
   agreement, to one count of possession with intent to distribute cocaine. He
   was sentenced to 115 months of imprisonment followed by five years of
   supervised release. He argues on appeal that the district court erred in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30432      Document: 00516318781          Page: 2    Date Filed: 05/13/2022




                                    No. 21-30432


   denying his motion to suppress evidence from the traffic stop, dog sniff, and
   subsequent vehicle search that led to his arrest. Specifically, he contends that
   the state trooper (1) unconstitutionally extended his detention because he
   lacked reasonable suspicion and failed to ask certain questions to dispel any
   suspicion, and (2) lacked probable cause to search the vehicle because
   narcotics dog’s alert was ambiguous. He also challenges his sentence.
          On appeal from a district court’s ruling on a motion to suppress, we
   review factual findings for clear error and legal conclusions de novo, viewing
   the evidence in the light most favorable to the prevailing party. United States
   v. Pack, 612 F.3d 341, 347 (5th Cir.), modified on other grounds on denial of
   reh’g, 622 F.3d 383 (5th Cir. 2010). Given the totality of the circumstances,
   the district court did not err in concluding that the trooper developed
   reasonable suspicion during the traffic stop that Miller was involved in
   criminal activity. See United States v. Arvizu, 534 U.S. 266, 273-74 (2002);
   United States v. Brigham, 382 F.3d 500, 507-08 (5th Cir. 2004) (en banc).
   The district court also did not err in concluding that the extension of the
   detention for the arrival of the narcotics dog to confirm or dispel the
   trooper’s suspicion was reasonable. See Pack, 612 F.3d at 361-62; see also
   United States v. Smith, 952 F.3d 642, 650-51 (5th Cir. 2020). Finally, the
   district court did not err in finding that the dog’s alert provided probable
   cause to search the trunk of Miller’s vehicle. See Florida v. Harris, 568 U.S.
   237, 248 (2013); United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005).
          Lastly, Miller contends that his above-guidelines sentence is
   procedurally and substantively unreasonable. Because the district court
   imposed an upward variance, Miller’s argument that the district court
   procedurally erred under U.S.S.G. § 4A1.3 is unavailing. See United States v.
   Gutierrez, 635 F.3d 148, 151-53 (5th Cir. 2011). We review his preserved
   challenge to the substantive reasonableness of his sentence for abuse of
   discretion. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67



                                          2
Case: 21-30432      Document: 00516318781          Page: 3    Date Filed: 05/13/2022




                                    No. 21-30432


   (2020); United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). In light of
   the deferential standard of review, Miller fails to show that the district court
   failed to consider a factor that should have received significant weight, gave
   significant weight to an improper factor, or clearly erred in balancing the
   sentencing factors. See United States v. Fraga, 704 F.3d 432, 440 (5th Cir.
   2013); United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
          AFFIRMED.




                                          3